DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 1-10, 16-18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 16-18, and 22 of copending Application No. 16/230,411 in view of Nair (US Pat. Pub 2010/0027426).
	Claim 1 (and similarly in claim 16) of the current application contains all of the limitations found in claim 1 (and similarly in claim 16) of copending Application 16/230,411, including the structure and functions of the data collector, data storage, data acquisition unit, and haptic user device.  The recitation of a chemical or pharmaceutical production process in copending application 16/230,411 can be considered to be a type of industrial environment described in the current application.  The current application also contains the recitation of a data analysis circuit structured to analyze the collected data by evaluating a data communication constraint of the monitoring system and adjusting a volume of collected data communicated between the input channels and the data storage in response to the evaluating of the data communication constraint.
	Claim 1 (and similarly in claim 16) of the current application does contain some additional limitations not found in copending Application 16/230, 411 such as “wherein the data analysis circuit determines an aggregate rate of data being collected from the subset of the plurality of input channels, and if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, requests an increase to the current bandwidth allocation rate from the network 
	The remaining dependent claims 2-10, 17-18, and 21 can be matched to corresponding claims in copending application 16/230,411 as follows:

Current Application 16/230,417
Copending Application 16/230,411
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8

Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
--
Claim 12
--
Claim 13
--
Claim 14
--
Claim 15
--
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
--
Claim 20
--
Claim 21
Claim 22


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-5, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) as modified by Nair (US Pat. Pub. 2010/0027426).
	In regards to claim 1, Ciasulli teaches a monitoring system for data collection in an industrial environment (Ciasulli abstract and paragraphs [0003]-[0005] teach a monitoring system for data collection in an industrial machine asset’s operation process), the system comprising:
	a data collector communicatively coupled to a network infrastructure and a plurality of input channels, wherein the data collector collects data from a subset of the plurality of input channels based on a selected data collection routine (Ciasulli paragraphs [0005], [0033], [0074]-[0075], and [0106] teach an on-asset computer (data collector) coupled to a plurality of input sensor channels, and collecting subsets of sensor data such as temperatures, voltages, and speeds based on a selected data collection routine for a particular subsystem to be monitored);
	a data storage structured to store a plurality of collector routes and collected data that corresponds to the subset of the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine (Ciasulli paragraphs [0230], [0232], and [0241]-[0242] teach databases 406 as a data storage to store a plurality of sensor collector routes and collected data corresponding to a subset of the plurality of input channels for measuring variables that influence health metrics, wherein the plurality of collector routes comprise a different data collection routine for monitoring the different characteristics or operation of the asset);
	a data acquisition circuit structured to interpret a plurality of detection values from the collected data and determine an occurrence of an anomalous condition in the industrial environment, wherein each of the plurality of detection values corresponds to at least one of the subset of the 
	a data analysis circuit structured to analyze the collected data by evaluating a data communication constraint of the monitoring system and adjusting a volume of collected data communicated between the input channels and the data storage in response to the evaluation of the data communication constraint (Ciasulli paragraphs [0075] and [0104]-[0105] teach an analytics system that may adjust the volume of collected data transmitted (between periodically at varying frequencies to continuously) depending on evaluating the occurrence of data communication constraints such as triggering events indicating sensor abnormal conditions); and
	a haptic user device for generating a haptic stimulation in response to receipt of a signal from the data acquisition circuit indicating an occurrence of a specified anomalous condition in the industrial environment (Ciasulli paragraphs [0018], [0064], and [0170] teach an output system as a haptic user device for generating tactile (haptic) output in response to the anomalous condition data to alert a user).
	Ciasulli fails to expressly teach further wherein the data analysis circuit determines an aggregate rate of data being collected from the subset of the plurality of input channels, and, if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, requests an increase to the current bandwidth allocation rate from the network infrastructure.
	Nair paragraph [0015] teaches a bandwidth management manager for determining the manner in which at least one sensor (subset) in a group (of a plurality of input channels) exchanges data by determining a rate at which at least one sensor in the group exchanges data, and allocating an amount 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Nair to determine an aggregate rate of data being collected from a subset of the plurality of input channel sensors in order to determine whether additional bandwidth is needed from other types of sensors in the network infrastructure.  Therefore bandwidth and cost efficiencies/optimization can be achieved through the management of the bandwidth between the sensors.

	In regards to claim 3, Ciasulli teaches wherein the haptic user device generates a stimulation from a list consisting of tactile, bending, vibration, heat, sound, force, odor, and motion stimulation (Ciasulli paragraph [0064] teaches where the haptic user device generates stimulation including tactile and audible (sound) outputs out of the list of available types of stimulation).

	In regards to claim 4, Ciasulli teaches wherein the specified anomalous condition requires a user to be alerted and the haptic stimulation is repeated until an acceptable response is detected (Ciasulli paragraph [0228] teaches where an anomalous condition requires a user to be alerted via a fault code and the haptic stimulation output (indicating the fault code) is repeated at an increasing frequency until an acceptable response is detected).

claim 5, Ciasulli teaches wherein the haptic user device further includes an industrial machine operator haptic user interface (Ciasulli paragraphs [0081] and [0086] teach a user interface for outputting the indication of the abnormal condition) that is adapted to provide a machine operator with a haptic stimulation responsive to the machine operator’s control of, or a sensed condition of, a corresponding machine (Ciasulli paragraph [0064] teaches providing a machine operator with tactile (haptic) stimulation responsive to the sensed condition data of a corresponding machine asset).

	In regards to claim 8, Ciasulli teaches wherein the data acquisition circuit is further structured to broadcast a location of the haptic user device and to wirelessly transmit the signal from the data acquisition circuit indicating the occurrence of the specified anomalous condition in the industrial environment (Ciasulli paragraphs [0007] and [0064] teach where the on-asset computer wirelessly transmits the signal of the abnormal condition in the industrial environment to a remote output haptic user device at a known broadcasted reception location).

	In regards to claim 16, Ciasulli teaches a computer-implemented method for data collection in an industrial environment (Ciasulli abstract and paragraphs [0003]-[0005] teach a computer-implemented method for data collection to monitor an industrial machine asset’s operation process), the method comprising: 
	collecting data from a plurality of input channels communicatively coupled to a data collector, wherein the data collector is also communicatively coupled to a network infrastructure and collects data based on a data collection routine (Ciasulli paragraphs [0005], [0033], [0074]-[0075], and [0106] teach an on-asset computer (data collector) coupled to a plurality of input sensor channels, and collecting 
	storing a plurality of collector routes and collected data in a data storage for the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine (Ciasulli paragraphs [0230], [0232], and [0241]-[0242] teach databases 406 as a data storage to store a plurality of sensor collector routes and collected data corresponding to a subset of the plurality of input channels for measuring variables that influence health metrics, wherein the plurality of collector routes comprise a different data collection routine for monitoring the different characteristics or operation of the asset);
	interpreting a plurality of detection values from the collected data to determine an occurrence of an anomalous condition in the industrial environment, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels (Ciasulli paragraphs [0005]-[0006], [0021], [0033], and [0080] interpreting a plurality of detection values from the collected input channel sensors to determine an occurrence of an abnormal (anomalous) condition, wherein the detected sensor values correspond to at least one sensor of the plurality of input channel sensors);
	analyzing the collected data by evaluating a data communication constraint of the data collector (Ciasulli paragraphs [0075] and [0104]-[0105] teach analyzing the collected data by evaluating whether a triggering event (communication constraint) has taken place), wherein a volume of collected data communicated between the input channels and the data storage is adjusted in response to evaluation of the data communication constraint (Ciasulli paragraph [0075] teaches adjusting the rate at which measurements are collected in response to evaluation of an occurrence of the triggering event (data communication constraint)); and 
	generating a haptic stimulation in response to receipt of a signal indicating an occurrence of a specified anomalous condition in the industrial environment (Ciasulli paragraphs [0018], [0064], and 
	Ciasulli fails to expressly teach analyzing the collected data by determining an aggregate rate of data being collected from the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then requesting an increase in a current bandwidth allocation rate from the network infrastructure.
	Nair paragraph [0015] teaches a bandwidth management manager for determining the manner in which at least one sensor (subset) in a group (of a plurality of input channels) exchanges data by determining a rate at which at least one sensor in the group exchanges data, and allocating an amount of bandwidth of one or more sensors to another sensor in the group.  Nair paragraph [0059] teaches that the bandwidth and cost optimization (BCO) engine may increase the bandwidth allocation to the first type of sensor while maintaining or reducing the bandwidth allocated to the second type of sensor to achieve bandwidth and cost efficiencies/optimization with respect to the first and second types of sensor.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Nair to determine an aggregate rate of data being collected from a subset of the plurality of input channel sensors in order to determine whether additional bandwidth is needed from other types of sensors in the network infrastructure.  Therefore bandwidth and cost efficiencies/optimization can be achieved through the management of the bandwidth between the sensors.

	In regards to claim 17, Ciasulli teaches wherein at least one of the plurality of input channels comprises a high data rate source (Ciasulli paragraphs [0075] and [0104] teach where some of the input channel sensors may have a higher data rate frequency where data is transmitted continuously).

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) and Nair (US Pat. Pub. 2010/0027426) as applied to claim 1 above, and further in view of King (US Pat. Pub. 2005/0162258).	In regards to claim 2, Ciasulli teaches the monitoring system as explained in the rejection of claim 1 above.	Ciasulli fails to expressly teach wherein the haptic user device comprises a wearable device, wherein the wearable device is selected from a group consisting of: a glove, a ring, a wrist band, a watch, an arm band, a belt, a necklace, and a device attached to or incorporated in footwear, headwear, clothing, or eyewear.
	King paragraph [0014] teaches a tactile alarm connected to a person and in communication with the output of one or more detectors, where the tactile alarm is actuated in response to selected ones of the plurality of detected physical properties falling outside a predetermined range.  King paragraphs [0049] and [0056] teach where the tactile alarm can be worn by a person through clothing, gloves, or other apparel.
	It would have been obvious to a person having ordinary skill in the art to combine the teachings of King to recognize that haptic output devices can be implemented as wearable devices that actuate a tactile alarm in response to detected physical properties falling outside a predetermined range.  Therefore it would have been within the level of ordinary skill to specify that the output device in Ciasulli is worn by the user such as through a glove or clothing so that any tactile alarm can be immediately felt by the user to inform him/her of an abnormal condition. 

7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) and Nair (US Pat. Pub. 2010/0027426) as applied to claim 1 above, and further in view of Albertson (US Pat. Pub. 2008/0169914).
	In regards to claim 6, Ciasulli teaches the monitoring system as explained in the rejection of claim 1 above.	Ciasulli fails to expressly teach wherein at least one of a type, a strength, a duration, and a frequency of the haptic stimulation is indicative of a risk of injury to the user.
	Albertson paragraph [0107] teaches that a warning signal may be output to a tactile feedback controller, where the intensity level, frequency, pattern, and duration may be specified to warn an operator of unsafe (risk of injury) conditions to allow the operator to feel the warning and trigger operator alertness.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Armstrong to include a controller in the haptic output device for adjusting a type, strength, duration, or frequency of haptic stimulation generated in order to provide increased alertness of a determined unsafe condition.  Therefore it is well known to have varying levels and types of tactile feedback to provide varying degrees of warning to a user.

	In regards to claim 7, Ciasulli teaches wherein the haptic stimulation is selected from a list consisting of pressure, heat, impact, sound, and electrical stimulation (Ciasulli paragraph [0064] teaches where the haptic user device generates stimulation including tactile and audible (sound) outputs out of the list of available types of stimulation).

8.	Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) and Nair (US Pat. Pub. 2010/0027426) as applied to claim 1 or claim 17 above, and further in view of Armstrong (US Pat. Pub. 2006/0241907).
	In regards to claim 9, Ciasulli teaches the monitoring system as explained in the rejection of claim 1 above.	Ciasulli fails to expressly teach wherein at least one of the plurality of detection values from the collected data comprises at least one of frequency information or vibration information.
	Armstrong paragraphs [0047] and [0064] teach where the plurality of detection values from a monitored asset include at least on-line vibration, which may be related to detecting problems or the status of rotating equipment within the process plant.
	It would have been obvious to a person having ordinary skill in the art to consider detection values comprising at least vibration information, as vibration is a known indicator for detecting problems or the status of equipment within the process plant.  Therefore it would be commonplace to detect vibration information for determining whether any abnormal conditions are present.

	In regards to claim 10, Ciasulli teaches the monitoring system as explained in the rejection of claim 9 above.	Ciasulli fails to expressly teach wherein the data analysis circuit further comprises a pattern recognition circuit structured to analyze a subset of the plurality of detection values with at least one of a neural net or an expert system for controlling data collection routines.
	Armstrong paragraph [0031] teaches using an asset utilization expert (expert system) that collects data and other information generated by the process control systems, maintenance systems, business systems, and information generated by data analysis tools executed in each of these systems.  Armstrong paragraph [0032] teaches where the asset utilization expert system operates as a data and 
	It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Armstrong to use an expert system for controlling data collection routines as the expert system operates as a data information clearinghouse to coordinate the distribution of monitored data or information.  Therefore the processing of data patterns according to devices or process control entities can be organized more efficiently by using an expert system.

	In regards to claim 18, Ciasulli teaches the method as explained in the rejection of claim 17 above.	Ciasulli fails to expressly teach wherein the high data rate source comprises at least one of frequency information or vibration information.
	Armstrong paragraphs [0047] and [0064] teach where the plurality of detection values from a monitored asset include at least on-line vibration, which may be related to detecting problems or the status of rotating equipment within the process plant.
	It would have been obvious to a person having ordinary skill in the art to consider detection values comprising at least vibration information, as vibration is a known indicator for detecting problems or the status of equipment within the process plant.  Therefore it would be commonplace to detect vibration information for determining whether any abnormal conditions are present.

9.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) and Nair (US Pat. Pub. 2010/0027426) as applied to claim 1 above, and further in view of Anderson (US Pat. Pub. 2011/126047).
	In regards to claim 11, Ciasulli teaches wherein the data storage has a data capacity allocation for the collected data (Ciasulli paragraph [0230] teaches a data capacity allocation in the databases for storing collected data).	Ciasulli fails to expressly teach where the data analysis circuit requests an increase in the data capacity allocation until the current bandwidth allocation rate exceeds the determined aggregate rate of data.
	Anderson paragraph [0071] teaches using information technology tools to indicate maximum (aggregate usage rate) and minimum utilizations for physical resources, which may indicate when new physical resources may be needed.  Anderson paragraph [0110] teaches determining aggregate information relating to the monitored states including physical constraints, dependencies, and current performance constraints.  Anderson paragraph [0124] further teaches analyzing a current infrastructure workload utilization to determine a request to increase or reduce the storage capacity allocated to a service instance.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Anderson to determine an aggregate (maximum utilization) rate of data in order to determine whether additional physical resources may be needed.  Therefore it would be beneficial to ensure that the current storage capacity can be increased accordingly until a current bandwidth allocation rate for storage exceeds the need determined by the aggregate (maximum utilization) rate of data.  

claim 12, Ciasulli teaches the monitoring system as explained in the rejection of claim 1.	Ciasulli fails to expressly teach wherein the data analysis circuit selectively eliminates a subset of the collected data until the current bandwidth allocation rate exceeds the determined aggregate rate of data.
	Anderson paragraph [0071] teaches using information technology tools to indicate maximum (aggregate usage rate) and minimum utilizations for physical resources, which may indicate when new physical resources may be needed.  Anderson paragraph [0110] teaches determining aggregate information relating to the monitored states including physical constraints, dependencies, and current performance constraints.  Anderson paragraph [0124] further teaches analyzing a current infrastructure workload utilization to determine a request to increase or reduce the storage capacity allocated to a service instance.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Anderson to determine an aggregate (maximum utilization) rate of data in order to determine whether physical resources may need to be reduced.  Therefore it would be beneficial to ensure that the current storage capacity can be reduced accordingly until a current bandwidth allocation rate for storage exceeds the need determined by the aggregate (maximum utilization) rate of data.  

	In regards to claim 13, Ciasulli teaches the monitoring system as explained in the rejection of claim 12 above.	Ciasulli fails to expressly teach wherein the subset of the collected data is eliminated to reduce a number of monitoring points co-located on an industrial machine.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Anderson to determine an aggregate (maximum utilization) rate of data in order to determine whether physical resources may need to be reduced.  Therefore it would follow that any determined reduction in the storage capacity would mean that the number of monitoring points on an industrial machine would be reduced, as less data is stored. 

	In regards to claim 14, Ciasulli teaches the monitoring system as explained in the rejection of claim 13 above.	Ciasulli fails to expressly teach wherein the data analysis circuit eliminates the monitoring points by deactivating at least one of the monitoring points.
	Anderson paragraph [0071] teaches using information technology tools to indicate maximum (aggregate usage rate) and minimum utilizations for physical resources, which may indicate when new physical resources may be needed.  Anderson paragraph [0110] teaches determining aggregate information relating to the monitored states including physical constraints, dependencies, and current performance constraints.  Anderson paragraph [0124] further teaches analyzing a current infrastructure workload utilization to determine a request to increase or reduce the storage capacity allocated to a service instance.

	
	In regards to claim 15, Ciasulli teaches the monitoring system as explained in the rejection of claim 13 above.	Ciasulli fails to expressly teach wherein the data analysis circuit selectively eliminates the subset of collected data based on a hierarchical template that establishes a hierarchy for the collected data.
	Anderson paragraph [0104] teaches that a workload management system may reserve appropriate physical storage resources to run a service including determining whether such resources can be automatically and/or immediately allocated, where the workload management system may defer the approval workload in response to determining that allocating the resources to the approval workload may occupy resources needed for higher priority workloads (out of a hierarchical template).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anderson to recognize that certain storage operations may be deferred or eliminated in order to reserve storage resources for higher priority workloads out of a hierarchy of collected data for storage.  Therefore it would be reasonable for a person of ordinary skill to decide which subset of the collected data is eliminated from storage based on the priority hierarchy of collected data to ensure that the higher priority data can sufficiently be stored.


10.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806), Nair (US Pat. Pub. 2010/0027426), and Armstrong (US Pat. Pub. 2006/0241907) as applied to claim 18 above, and further in view of Anderson (US Pat. Pub. 2011/126047).
	In regards to claim 19, Ciasulli teaches the method as explained in the rejection of claim 18 above.	Ciasulli fails to expressly teach further comprising increasing a data capacity allocation for a data storage for the collected data until the current bandwidth allocation rate exceeds the determined aggregate rate of data.
	Anderson paragraph [0071] teaches using information technology tools to indicate maximum (aggregate usage rate) and minimum utilizations for physical resources, which may indicate when new physical resources may be needed.  Anderson paragraph [0110] teaches determining aggregate information relating to the monitored states including physical constraints, dependencies, and current performance constraints.  Anderson paragraph [0124] further teaches analyzing a current infrastructure workload utilization to determine a request to increase or reduce the storage capacity allocated to a service instance.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Anderson to determine an aggregate (maximum utilization) rate of data in order to determine whether additional physical resources may be needed.  Therefore it would be beneficial to ensure that the current storage capacity can be increased accordingly until a current bandwidth allocation rate for storage exceeds the need determined by the aggregate (maximum utilization) rate of data.  

	In regards to claim 20, Ciasulli teaches the method as explained in the rejection of claim 18 above.
	Anderson paragraph [0071] teaches using information technology tools to indicate maximum (aggregate usage rate) and minimum utilizations for physical resources, which may indicate when new physical resources may be needed.  Anderson paragraph [0110] teaches determining aggregate information relating to the monitored states including physical constraints, dependencies, and current performance constraints.  Anderson paragraph [0124] further teaches analyzing a current infrastructure workload utilization to determine a request to increase or reduce the storage capacity allocated to a service instance.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Anderson to determine an aggregate (maximum utilization) rate of data in order to determine whether physical resources may need to be reduced.  Therefore it would be beneficial to ensure that the current storage capacity can be reduced accordingly until a current bandwidth allocation rate for storage exceeds the need determined by the aggregate (maximum utilization) rate of data.  

11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) and Nair (US Pat. Pub. 2010/0027426) as applied to claim 16 above, and further in view of Brav (US Pat. Pub. 2016/0171846).
	In regards to claim 21, Ciasulli teaches further comprising:
	determining whether one of: a wearable haptic device or a mobile device, associated with a person located at the industrial environment (Ciasulli paragraphs [0009] and [0064] teach where the output device may be a mobile computing device in communication proximity to the industrial production process), comprises one of: one of the plurality of input channels, or a portion of the 
	Brav paragraph [0085] teaches where a first operational mode and/or second operational mode indicate a specified tactile feedback presentation for a feedback device to provide to a user, where in some embodiments the first operational mode and/or the second operational mode indicate a specified availability for the feedback device to provide feedback to a user.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Brav to specify providing specified tactile feedback (including first and second haptic stimulation) in accordance to different operational modes, including operational modes that indicate that the output system is part of the network infrastructure to be available to provide an output feedback to a user.  Therefore a user can confirm that the haptic device is connected to the network and available to operate to provide abnormal condition reporting based on a specified second haptic stimulation. 

Pertinent Art
12.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.